Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: What makes Putnam different? In 1830, Massachusetts Supreme Judicial Court Justice Samuel Putnam established The Prudent Man Rule, a legal foundation for responsible money management. THE PRUDENT MAN RULE All that can be required of a trustee to invest is that he shall conduct himself faithfully and exercise a sound discretion. He is to observe how men of prudence, discretion, and intelligence manage their own affairs, not in regard to speculation, but in regard to the permanent disposition of their funds, considering the probable income, as well as the probable safety of the capital to be invested. A time-honored tradition in money management Since 1937, our values have been rooted in a profound sense of responsibility for the money entrusted to us. A prudent approach to investing We use a research-driven team approach to seek consistent, dependable, superior investment results over time, although there is no guarantee a fund will meet its objectives. Funds for every investment goal We offer a broad range of mutual funds and other financial products so investors and their advisors can build diversified portfolios. A commitment to doing whats right for investors We have below-average expenses and stringent investor protections, and provide a wealth of information about the Putnam funds. Industry-leading service We help investors, along with their financial advisors, make informed investment decisions with confidence. Putnam International New Opportunities Fund 9 | 30 | 05 Annual Report Message from the Trustees 2 About the fund 4 Report from the fund managers 7 Performance 12 Expenses 15 Portfolio turnover 17 Risk 18 Your funds management 19 Terms and definitions 22 Trustee approval of management contract 24 Other information for shareholders 29 Financial statements 30 Federal tax information 56 Brokerage commissions 57 About the Trustees 58 Officers 64 Cover photograph: Vineyard, Napa County, California © Charles O'Rear Message from the Trustees Dear Fellow Shareholder During the period ended September 30, 2005, domestic stock and bond markets advanced modestly while major markets outside the United States showed far greater strength. The Federal Reserve Boards program of interest-rate increases and higher energy prices put pressure on U.S. consumer spending, and the impact of an unusually active hurricane season on the U.S. economy introduced a new cause of concern for financial markets. We believe that amid the uncertainties of this economic and market environment, the professional research, diversification, and active management that mutual funds provide continue to make them an intelligent choice for investors. We also want you to know that Putnam Investments management team, under the leadership of Chief Executive Officer Ed Haldeman, continues to focus on investment performance and remains committed to putting the interests of shareholders first. In keeping with these goals, we have redesigned and expanded our shareholder reports to make it easier for you to learn more about your fund. Furthermore, on page 24 we provide information about the 2005 approval by the Trustees of your funds management contract with Putnam. We would also like to take this opportunity to announce the retirement of one of your funds Trustees, Ronald J. Jackson, who has been an independent Trustee of the Putnam funds since 1996. We thank him for his service. 2 In the following pages, members of your funds management team discuss the funds performance and strategies, and their outlook for the months ahead. As always, we thank you for your support of the Putnam funds. Putnam International New Opportunities Fund: seeking to benefit from growing companies abroad If you have ever worn an adidas sports shoe, used a Nokia wireless phone, or taken digital pictures with a Canon camera, you probably understand part of the philosophy behind Putnam International New Opportunities Fund: Great companies outside the United States, with products and services in strong demand, can be a great investment. Of course, there is more to a growth company than great products, and thats why the funds management team relies on a disciplined strategy and research by Putnams in-house analysts to select portfolio holdings from the thousands of companies operating abroad. The team wants to find companies that are well managed, with sound business models and solid balance sheets. The fund also invests in companies of various sizes to benefit from different types of growth potential: large companies that dominate their industries, as well as midsize and small companies in an expansionary-growth phase. It is important to note that investments in small or midsize companies increase the risk of greater price fluctuations. With regard to regions, the fund currently invests primarily in developed markets such as Japan, Canada, and the European Union, but it can also invest in emerging markets, which may offer faster rates of economic growth but subject the fund to greater risk of volatility and illiquid securities. For enhanced access to information about international companies, Putnam has analysts in London and Tokyo, as well as in Boston. Putnam International New Opportunities Funds holdings have spanned many sectors and international markets. 4 While investing in companies located in different economic and political systems involves risk, it may give your money a chance to grow, even during a downturn in the U.S. economy. International economies may be expanding at times when the U.S. economy is sluggish. Also, investing in securities denominated in foreign currencies provides another type of diversification. While the euro, the yen, the pound, and other currencies can fluctuate in value, your investment can benefit when these currencies strengthen against the U.S. dollar. In all its decisions, the funds management team is guided by Putnams risk controls, which call for regular review of fund holdings and the discipline to sell stocks when they offer more risk than reward. For more than 10 years, the fund has helped investors benefit from investing in rapidly growing international companies. In-depth analysis is key to successful stock selection. Drawing on the expertise of a dedicated team of stock analysts, the funds management team seeks attractive growth stocks. Once a stock is selected for the portfolio, it is regularly assessed by members of the team to ensure that it continues to meet their criteria, including: Growth They examine each companys financials, including its sales and earnings, and target those companies believed to offer growth potential. Quality They look for high-quality companies, seeking characteristics such as solid management teams, sound business models, a record of strong performance, and high levels of free-cash flow. Valuation They carefully consider how each stock is valued, seeking stocks whose valuations are attractive relative to the companys growth potential. Putnam International New Opportunities Fund invests mainly in companies outside the United States that Putnam believes are experiencing rapid earnings, sales, or business unit growth, and have the potential for positive earnings surprises. It primarily targets large and midsize growth companies with superior competitive positions within their industries. It may be appropriate for investors seeking long-term capital appreciation with international diversification. Highlights In the year ended September 30, 2005, Putnam International New Opportunities Funds class A shares returned 30.93% without sales charges. The funds benchmark, the S&P/Citigroup World Ex-U.S. Growth Primary Market Index (PMI), gained 27.36%. The funds peer group, Lipper International Multi-Cap Growth Funds, had an average return of 25.12% during the period. Additional fund performance, comparative performance, and Lipper data can be found in the performance section beginning on page 12. Performance Total return for class A shares for periods ended 9/30/05 Since the fund's inception (1/3/95), average annual return is 8.07% at NAV and 7.53% at POP. Average annual return Cumulative return NAV POP NAV POP 10 years 6.63% 6.06% 90.04% 80.06% 5 years 2.65 3.69 12.55 17.15 1 year 30.93 24.09 30.93 24.09 Data is historical. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance assumes reinvestment of distributions and does not account for taxes. Returns at NAV do not reflect a sales charge of 5.25% . For the most recent month-end performance, visit www.putnam.com. For a portion of the period, this fund limited expenses, without which returns would have been lower. Had expenses not been limited, returns would have been lower. A short-term trading fee of up to 2% may apply. 6 Report from the fund managers The year in review We are pleased to report that the fund delivered strong absolute returns during the period and outperformed both its benchmark index and the average return of funds in its peer group, based on results at net asset value (NAV, or without sales charges). We attribute these results primarily to the teams successful stock selection. Sector and market weightings, as well as currency positions, had minimal effect on the funds relative results. We regard these results as a reminder of the benefits of patience in investing. Before this fiscal period began, international stock markets had been sluggish and had not placed a premium on earnings growth, but now we have been seeing a new, more confident environment. It is also gratifying to note that the fund delivered these results at a time when U.S. stocks have begun to lag, underscoring the value of international diversification. Market overview Although economic growth rates in most developed international markets were unremarkable during the period, there were positive developments among many growth companies, attracting investors who bid up their prices. In Japan and Germany, the second- and third-largest economies in the world after the United States, an increasing number of companies responded to the need to achieve higher profit margins. In Japan, Prime Minister Koizumi also won a parliamentary election by campaigning on the need to reform the nations postal savings system. This victory adds to investor enthusiasm because it has the potential to bring about more efficient allocation of capital in Japan. In terms of regions, emerging markets experienced the strongest rates of economic growth and stock market results. Asian markets performed somewhat better than Europe. Another noteworthy trend in international markets was the leadership of stocks in the energy sector. The sustained increase in energy prices, which rose to their highest levels since the 1970s, when adjusted for inflation, added to the 7 earnings of oil and natural gas companies, particularly in Europe and Canada. This trend also helped the performance of the utilities sector. Several European markets, as well as Canada, have sizable energy sectors. Other sectors with signs of strength included health care and communications services. Strategy overview The funds strategy is to identify stocks of companies that can achieve capital appreciation through business growth. We research companies by analyzing their financial statements and business models.
